Name: Commission Regulation (EC) No 1899/2000 of 7 September 2000 amending Regulation (EC) No 1472/2000 imposing a provisional anti-dumping duty on imports of polyester staple fibres originating in India and the Republic of Korea
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  international trade;  means of agricultural production
 Date Published: nan

 Avis juridique important|32000R1899Commission Regulation (EC) No 1899/2000 of 7 September 2000 amending Regulation (EC) No 1472/2000 imposing a provisional anti-dumping duty on imports of polyester staple fibres originating in India and the Republic of Korea Official Journal L 228 , 08/09/2000 P. 0024 - 0024Commission Regulation (EC) No 1899/2000of 7 September 2000amending Regulation (EC) No 1472/2000 imposing a provisional anti-dumping duty on imports of polyester staple fibres originating in India and the Republic of KoreaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 7 thereof,After consulting the Advisory Committee,Whereas:(1) By Commission Regulation (EC) No 1472/2000(3), the Commission imposed a provisional anti-dumping duty on imports of polyester staple fibres originating in India and the Republic of Korea ("Korea").(2) In respect of one cooperating exporting producer in Korea, together with a related trading company in Korea, the dumping margin, upon which the measure was based, was inaccurately recorded due to a computer spreadsheet formula error.(3) In particular, the dumping margin of 9,7 % for SK Chemicals Co. Ltd, Seoul, and SK Global Co. Ltd, Seoul, stated in recital 59 should read 5,3 %.(4) Furthermore, in the operative part of the Regulation the anti-dumping duty to be imposed for these two companies was incorrectly stated,HAS ADOPTED THIS REGULATION:Article 1In the table in Article 1(2) of Regulation (EC) No 1472/2000, the rate of duty of "9,7 %" for SK Chemicals Co. Ltd, 948/1, Daechi 3-dong, Kangnam-ku, Seoul 135-283, Korea, and for SK Global Co. Ltd, 36-1, 2Ga, Ulchiro, Chung-Gu, Seoul, Korea, is replaced by "5,3 %".Article 2The amendment referred to in Article 1 shall have effect from the entry into force of Regulation (EC) No 1472/2000.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ L 166, 6.7.2000, p. 1.